NOT FOR PUBLICATION                        FILED
                    UNITED STATES COURT OF APPEALS                       AUG 17 2022
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

In re: SWETA SONTHALIA,                         No.    22-70044
______________________________
                                                D.C. No. 5:21-cv-06374-BLF
SWETA SONTHALIA,

                Petitioner,                     MEMORANDUM*

 v.

UNITED STATES DISTRICT COURT FOR
THE NORTHERN DISTRICT OF
CALIFORNIA, SAN JOSE,

                Respondent,

VIEW, INC., FKA CF Finance Acquisition
Corp. II; et al.,

                Real Parties in Interest.

                          Petition for Writ of Mandamus

                      Argued and Submitted August 11, 2022
                            San Francisco, California

Before: RAWLINSON, BADE, and BRESS, Circuit Judges.

      Sweta Sonthalia petitions for a writ of mandamus to vacate the district court’s



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
order declining to appoint her as lead plaintiff in this securities fraud action under

the Private Securities Litigation Reform Act (PSLRA). We have jurisdiction under

28 U.S.C. § 1651 and deny the writ.

       A writ of mandamus is a “drastic and extraordinary remedy reserved for really

extraordinary causes.” Cheney v. U.S. Dist. Ct. for D.C., 542 U.S. 367, 380 (2004)

(quotations omitted). It is only appropriate in “exceptional circumstances amounting

to a judicial usurpation of power or a clear abuse of discretion.” In re United States,

884 F.3d 830, 834 (9th Cir. 2018) (quoting Cheney, 542 U.S. at 380). In deciding

whether to grant mandamus relief, we weigh the five factors set forth in Bauman v.

U.S. Dist. Ct., 557 F.2d 650, 654–55 (9th Cir. 1977). See In re Mersho, 6 F.4th 891,

897–98 (9th Cir. 2021). “The third factor, clear error as a matter of law, is a

necessary condition for granting a writ of mandamus.” In re Van Dusen, 654 F.3d

838, 841 (9th Cir. 2011). This is “a highly deferential standard,” and “[m]andamus

will not issue merely because the petitioner has identified legal error.” Id.

       The PSLRA instructs courts to appoint as lead plaintiff the “most adequate

plaintiff,” which it defines as “the member or members of the purported plaintiff

class that the court determines to be most capable of adequately representing the

interests of class members.” 15 U.S.C. § 78u-4(a)(3)(B)(i). Courts must presume

that a plaintiff is “the most adequate plaintiff” if he or she “in the determination of

the court, has the largest financial interest in the relief sought by the class,” id. § 78u-


                                             2
4(a)(3)(B)(iii)(I)(bb), and meets certain other procedural requirements. Id. § 78u-

4(a)(3)(B)(iii)(I)(cc); see also In re Cavanaugh, 306 F.3d 726, 729 (9th Cir. 2002).

To make this determination, “the district court must calculate each potential lead

plaintiff’s financial interest in the litigation.” Id. at 730 n.4. “In so doing, the court

may select accounting methods that are both rational and consistently applied.” Id.

The PSLRA does not provide a specific method for this calculation.

      The district court did not commit clear legal error in choosing Stadium Capital

LLC as the lead plaintiff. The court acknowledged that it had to make a preliminary

assessment of comparative financial interest at the lead-plaintiff stage. The court

was also mindful of the Supreme Court’s decision in Dura Pharmaceuticals, Inc. v.

Broudo, 544 U.S. 336 (2005), which held that courts must ensure that the

defendant’s misrepresentation “proximately caused the plaintiff’s economic loss.”

Id. at 345–46. Citing Dura, the court found Sonthalia’s methods of calculating

financial interest less appropriate because they included losses that occurred “prior

to the single Corrective Disclosure alleged in this case,” and were therefore “likely

not linked to the alleged fraud.”

      Instead, the court adopted Stadium’s approach, which has been utilized by

district courts in other cases. Hurst v. Enphase Energy, Inc., 2020 WL 7025085, at

*4 (N.D. Cal. 2020); Markette v. XOMA Corp., 2016 WL 2902286, at *6 (N.D. Cal.

2016). Based on the information before it at this early stage of the case, and when


                                            3
the defendant’s stock price had already “plummeted” before the corrective

disclosure, the district court could permissibly choose an accounting methodology

that excluded earlier stock depreciation that may not have been tied to the alleged

fraud.

         On this record, Sonthalia has thus not demonstrated that the district court’s

methodology was not “rational and consistently applied,” In re Cavanaugh, 306 F.3d

at 730 n.4, much less that the district court clearly erred as a matter of law in selecting

the accounting methodology that it applied to determine the lead plaintiff. See 15

U.S.C. § 78u-4(a)(3)(B)(i).      Nor has Sonthalia established that her preferred

accounting approach is required as a matter of law.

         WRIT DENIED.




                                            4